Citation Nr: 0724508	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  06-15 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a chronic low back 
disability, to include degenerative joint disease of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel
INTRODUCTION

The veteran had active service from June 1957 to June 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which denied the veteran's claim 
for service connection for degenerative joint disease of the 
lumbosacral spine with "interbody bone cage".  The veteran 
also appealed the same decision's denial of service 
connection for bilateral hearing loss and for tinnitus.  

In a February 2006 rating decision, the RO granted the 
veteran's claims for service connection for tinnitus, 
assigning a 10 percent rating effective May 5, 2005, and for 
bilateral hearing loss, assigning a zero percent rating, both 
effective May 5, 2005 or the date of receipt of the claims 
for service connection.  There is no subsequent 
correspondence from the veteran expressing disagreement with 
the ratings or effective date assigned.  Accordingly an issue 
relating to tinnitus or bilateral hearing loss is no longer 
in appellate status.  See Grantham v. Brown, 114 F .3d 1156 
(1997). 

The veteran perfected a timely appeal on his claim for 
service connection for degenerative joint disease of the 
lumbosacral spine with interbody bone cage in May 2006.  In 
June 2006, he requested a videoconference Board hearing which 
was held before the undersigned Veterans Law Judge in October 
2006.


FINDING OF FACT

1.  The veteran injured his back prior to active service; 
hyperlordosis of the spine was noted upon his enlistment 
examination; he was treated for a variously diagnosed low 
back complaints and disorders during service and a recurrent, 
chronic lumbosacral strain was noted at his separation 
physical examination, which raised a presumption of 
aggravation.

2.  There is competent evidence of a current chronic low back 
disability; while the veteran injured his back following 
active service; the medical evidence does not clearly and 
unmistakably show that his pre-existing low back disability 
was not aggravated during service and he currently has at 
least the same degree of low back disability that he had upon 
discharge from service.  


CONCLUSION OF LAW

The veteran's pre-existing low back disability was aggravated 
during active service.  38 U.S.C.A. §§ 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for a low 
back disability.  Therefore, no further development is needed 
with respect to this appeal.

Factual Background

A review of the veteran's service medical records indicates 
that he reported that he was in good health "other than 
back...trouble" at his enlistment physical examination in June 
1957.  Clinical evaluation at that time showed hyperlordosis 
of the spine.

X-rays of the veteran's lumbosacral spine in February 1958 
were within normal limits.  

The veteran denied any history of back problems at a re-
enlistment examination in July 1959.  Clinical evaluation was 
negative for any findings relating to a back disability.  

The veteran received frequent treatment for low back 
complaints during active service (June 1957 to June 1962).  
On outpatient treatment in August 1959, he complained of low 
back pain.  The diagnosis was acute myositis of the low back.  
In August 1960, the veteran complained of a backache after 
heavy lifting that morning.  Physical examination showed 
marked spasm of the paraspinal muscles in the lumbar region.  
The impression was muscular strain in the lumbar region.  In 
October 1960, the veteran was place on a permanent physical 
profile for bilateral spondylolysis.  The in-service examiner 
stated that the reason for the slow subsidence of the 
veteran's low back symptoms and for his susceptibility to 
repeated back strains was bilateral spondylolysis.  The 
examiner also stated that no particular treatment should be 
required and recommended that the veteran avoid heavy lifting 
and repeated bending.  In October 1961, the veteran reported 
that he had experienced recurrent low back pain since an auto 
accident in 1954.  Physical examination showed moderate 
limitation of motion of the lumbar spine.

Additional service medical records show that, upon orthopedic 
consultation in January 1962, the veteran complained of low 
back pain radiating in to his left hip on prolonged standing 
or walking.  He noted that he had suffered from "bad back 
syndrome" since an auto accident in 1954, when he fell from 
a piece of farm equipment and severely injured his back.  
Physical examination showed mild muscle spasm and good range 
of motion in the low back with complaints of pain, no muscle 
weakness, and normal straight leg raising bilaterally.  
Neurological examination was normal.  X-rays showed an 
increase in normal lumbar lordosis and a Ferguson's angel 
that was markedly increased, leading to an unstable back.  
The in-service examiner stated that, "If this man is to stay 
in the Army, he should be doing work that does not require 
prolonged standing or walking (over 15-20 mins)."  The 
diagnosis was chronic lumbosacral strain.  

On outpatient treatment on April 17, 1962, it was again noted 
that the veteran, while still on active duty, reported that 
he had been injured in a fall from a piece of farm equipment 
in 1954.  He had occasional episodes of low back pain until 
1958 and, since that time, he had experienced frequent 
attacks of low back pain.  The in-service examiner observed 
that the veteran was unable to function adequately even on a 
permanent physical profile.  Later that same month, on 
outpatient treatment on April 30, 1962, the in-service 
examiner noted that the veteran was unable to perform his 
duty in spite of his physical profile.  The veteran 
previously had a diagnosis of spondylosis but this could not 
be substantiated at this examination.  Physical examination 
showed mild postural changes but no other specific 
abnormalities.  The veteran was referred for a Medical 
Evaluation Board (MEB).

A review of the veteran's service MEB proceedings in May 1962 
shows that the veteran had injured his back in 1954 after 
falling from a piece of farm equipment and had reported this 
pre-service back injury at his enlistment physical 
examination.  His in-service treatment for low back 
complaints was noted.  Physical examination in May 1962 
showed a full, painless range of motion in the back in all 
directions, some generalized but minimal tenderness in the 
area of the left sacroiliac joint and in the left low back 
over the L4-L5 and L5-S1.  There was no muscle spasm.  The 
examiner opined that the physical findings relative to the 
veteran's back were minimal and it was essentially within 
normal limits.  X-rays of the lumbosacral spine were normal.  
The examiner also observed that there was little on physical 
examination to support the veteran's complaints of low back 
pain and discomfort.  Nevertheless, a diagnosis of chronic 
lumbosacral strain was recorded.  The MEB recommended that 
the veteran be separated from service due to chronic 
lumbosacral strain or more specifically left lumbosacral and 
sacroiliac joint strain with discomfort secondary to an 
injury incurred in July 1954 when the veteran was involved in 
agricultural work in civilian life.  

On VA spine examination in August 2005, the veteran 
complained of a constant, dull, non-radiating, mid-lower back 
pain.  He had experienced intermittent low back pain since an 
in-service injury in 1958.  He did not experience radiating 
low back pain until falling at work in April 1999.  Following 
this post-service back injury, the veteran developed low back 
pain radiating into both legs.  He also had post-service back 
surgery in January 2000.  The veteran's low back pain 
worsened on twisting, sitting for more than 45 minutes, or 
standing more than 30-45 minutes.  He was currently employed, 
although restricted to no more than 50 pounds of lifting, and 
had not missed any work time due to his back.  He limited his 
lifting at home to less than 50 pounds and avoided doing 
heavy home maintenance work.  Physical examination showed 
that the veteran moved quickly, easily, and in no distress, 
with a normal gait and no assistive devices.  The back had 
symmetrical musculature and a palpable left-sided para-lumbar 
muscle spasm.  Range of motion testing showed 56 degrees of 
rotation to the right with pain at the end of rotation, 
58 degrees of rotation to the left without pain, 23 degrees 
of right lateral motion with pain at the end of motion, 
17 degrees of left lateral motion without pain, 95 degrees of 
flexion without pain, and 26 degrees of extension without 
pain.  There was no additional limitation of motion on 
repetitive testing and no additional limitations that could 
be described during flare-ups without speculation.  The 
diagnosis was degenerative joint disease of the lumbosacral 
spine with lumbar interbody bone cage.

In an addendum to the August 2005 VA examination report, 
dated later that same month, the VA examiner stated that he 
had reviewed the veteran's claims file and service medical 
records.  After discussing the veteran's service medical 
records in detail in this addendum, the VA examiner noted 
that most of these records referred to the veteran's pre-
service back injury in 1954.  The VA examiner found no 
documentation of major significant back injury during active 
service.  He concluded that it was "not at least as likely" 
that the veteran's current low back condition was related to 
active service or that the veteran's current low back 
condition had been aggravated by active service.

In his December 2005 notice of disagreement, the veteran 
contended that he had not injured his back prior to active 
service and that the multiple references to this pre-service 
injury in his service medical records were erroneous.

The veteran testified at his October 2006 videoconference 
Board hearing that, in 1954, he had caught his foot and left 
leg in a ditch behind a tractor.  He had trouble walking 
after this injury and had been treated for an ankle injury.  
He did not remember being treated prior to active service for 
a back injury "although he may have something in my records 
that it got pulled."  He denied having any back problems 
prior to active service.  He also denied that any problems 
with his back had been identified at his enlistment physical 
examination.  


Analysis

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In this regard, 
the Board observes that veterans are considered to have been 
in sound condition when examined at entry in to active 
service except for any defects, infirmities, or disorders 
noted at service entry.  Only such conditions as are noted in 
examination reports are considered as noted at service entry.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Service connection will be presumed for certain chronic 
diseases, to include arthritis, which are manifest to a 
compensable degree within one year after separation from 
service.  This presumption is rebuttable.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

With respect to a claim of in-service aggravation of a 
preexisting disability or injury, 38 U.S.C.A. § 1153 provides 
that such a disability "will be considered to have been 
aggravated by active . . . service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C.A. § 1153; 
accord Joyce v. Nicholson, 443 F.3d 845, 847 n.1 (2006) 
(discussing the presumption of aggravation when disability 
noted at time of service entry); 38 C.F.R. § 3.306(a). This 
"presumption of aggravation is not applicable unless the pre-
service disability underwent an increase in severity during 
service,"  Paulson v. Brown, 7 Vet. App. 466, 468 (1995); 
accord 38 C.F.R. § 3.306(b) ("Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service"); that is, the 
presumption of aggravation may be rebutted only if it can be 
shown by clear and unmistakable evidence (i.e., evidence that 
is "undebatable") that the veteran's service did not 
aggravate the preexisting injury.  Cotant v. Principi, 17 
Vet. App. 116, 132 (2003); accord Maxson v. West, 12 Vet. 
App. 453, 460 (1999).  In addition, mere "'temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, as contrasted to 
the symptoms, is worsened.'"  Beverly v. Brown, 9 Vet. App. 
402, 405 (1996), quoting Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); accord 38 C.F.R. § 3.306(b) ("Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service").

The Board finds that the evidence supports a grant of service 
connection for a low back disability on an in-service 
aggravation basis.  The service enlistment examination and 
subsequently dated medical evidence shows that the veteran 
had a pre-existing low back disability upon entering service.  
The in-service medical board concluded that the veteran's 
chronic lumbosacral strain, which was diagnosed upon his 
separation from service, was secondary to a July 1954 pre-
service injury.  However, he was seen on numerous times while 
on active duty for low back symptoms and diagnoses recorded 
during this time included chronic lumbosacral strain, to 
include upon his separation from service examination. It is 
pertinent to note that the veteran did not begin having low 
back symptoms until more than 2 years of service and the 
latter diagnosis was recorded after 5 years of active duty.  
Thus, whatever pre-existed service was asymptomatic upon 
entry onto active duty and a chronic worsening is apparent 
only after the veteran completed basic training and had been 
on subsequent active duty for a significant period of time.    

The Board has also considered the fact that the veteran 
reported that he was not treated for any low back problems 
after service separation until April 1999, or more than 
35 years after his separation from service in June 1962, when 
he injured his low back at work.  However, as noted above, he 
was asymptomatic upon entering service, he was seen on 
numerous occasions while on active duty for low back 
complaints and a chronic lumbosacral strain was diagnosed 
upon his separation from service examination, which raises a 
presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306; Cotant, supra.  To rebut this presumption, the 
relevant evidence must clearly and unmistakably show that 
there was no aggravation or chronic worsening during service.  
Id.  The recent VA medical opinion that it is less likely 
than not that the veteran's pre-existing low back disability 
was aggravated during service does not satisfy this standard.  
This opinion and the service medical records do not clearly 
and unmistakably show that there was no aggravation during 
service.  The most recent VA examination revealed that 
veteran has at least the same degree of low back disability 
that he had upon his separation from service.  

In view of the foregoing, the Board finds that the veteran's 
pre-existing low back disability, to include degenerative 
joint disease of the lumbosacral spine was aggravated during 
active service.  Under these circumstances, service 
connection is warranted.  38 U.S.C.A. §§ 1131, 1153; 38 
C.F.R. § 3.306.  





ORDER

Entitlement to service connection for a chronic low back 
disability, to include degenerative joint disease of the 
lumbosacral spine is granted on the basis of aggravation of a 
pre-existing low disability.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


